Citation Nr: 1706470	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for frostbite residuals of the feet.

5.  Entitlement to service connection for frostbite residuals of the hands.

6.  Entitlement to service connection for a right elbow disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from January 1979 to December 1982, with additional service in the Reserves.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claims for service connection for a lumbar spine disability, bilateral hearing loss, frostbite residuals of the feet and hands, a right elbow disability, a bilateral knee disability, and a bilateral should disability.

The Veteran testified before the undersigned Veterans Law Judge at a November 2012 Travel Board hearing.  A transcript of that hearing is within the record before the Board, which includes electronic files in both Virtual VA and the Veterans Benefits Management System (VBMS).

In February 2013, the Board dismissed the Veteran's claim related to service connection for a right shoulder disability and remanded the remaining issues for further development.  In April 2014, the Board again remanded the matter for additional development.  In June 2016, the Appeals Management Center (AMC), now known as the Appeals Management Organization (AMO), issued a rating decision awarding service connection for bilateral hearing loss.  Therefore, this appeal has been granted in full and is no longer within the Board's jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the matters on appeal must once again be remanded because the AOJ has not substantially complied with the directives of the Board's April 2014 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board's prior Remand required the AOJ to request that the Veteran identify all VA and non-VA healthcare providers who have treated him for his claims and, after obtaining the necessary authorizations, to obtain all identified records.  The Board directed the AOJ to make all reasonable attempts to obtain such records and, if the records cannot be obtained, to make a formal finding of such and also notify the Veteran of the attempts made and why further attempts would be futile.  38 C.F.R. § 3.159(e) (2016).

In May 2014, the Veteran submitted a completed VA Form 21-4142 for his primary care physician, the William Beaumont Army Medical Center (WBAMC), citing treatment from 1996 to the present.  The AMC requested these records and in response the WBAMC submitted a CD containing the records.  Several memos in the claims file show the AMC submitting the CD to the vendor in order for the records to be uploaded into the Veteran's electronic claims file.  A February 2016 communication shows that there are 900 pages of documents dated from 1996 to the present on the CD; however, the vender was unable to unlock the CD in order to upload the file.  A February 2016 Deferred Rating Decision shows the AMC's knowledge that the records contain evidence of treatment for at least the right ankle.  Thus, it is clear that the AMC had the ability to view the records, as they knew both the number of pages and the content.  However, in May 2016, the AMC sent the Veteran a letter stating that the records from the WBAMC cannot be obtained and therefore are unavailable for review.  It is entirely unclear to the Board how the AMC can claim it was unable to view what was on the CD if it knew that the CD contained 900 pages of records and at least some were in reference to one of the disabilities on appeal.  In fact, it appears the AMC, now AMO, was able to view the contents of the CD, even if the vender was unable to open it to upload it to the Veteran's electronic claims file.  It is unclear why the AMC/AMO has not requested WBAMC to resubmit the records in a readable format, such as on paper, so that the vender could easily scan them into the record.  At this juncture, VA's duty to assist has undoubtedly not been met.  The AMC did not substantially comply with the Board's remand directives; thus, another remand cannot be avoided.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, following receipt of the WBAMC CD and the AMC's review of same, the AMC ordered a VA examination related to the Veteran's left knee claim.  The examiner noted in the report that a review of the records in CAPRI, CPRIS, VISTA Web, and JLV occurred.  The Board's review of the claims file fails to find any such records.  On remand, the RO or AMO must associate with the record before the Board all VA treatment records found within CAPRI, CPRIS, VISTA Web, and JLV, as referenced by the March 2016 VA examiner.  38 C.F.R. § 3.159(c)(2) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file before the Board all records from the WBAMC.  If an updated authorization form is required, obtain the Veteran's authorization.  Then, obtain the identified records.  

If these records are produced on a CD unreadable by the scanning vender, then the RO or AMO must either convert them to another medium, such as paper or pdf, and then submit them to the vendor for scanning, or the RO or AMO must request that WBAMC produce the records in an alternate format.  If this is impossible, the RO or AMO should clearly indicate why in the record.

2.  Obtain and associate with the record before the Board any VA treatment records within CAPRI, CPRS, VISTA Web, or JLV, as referenced by the March 2016 VA examiner.

3.  The RO or AMO should then review the file to ensure that all foregoing requested development is completed, and, thereafter, arrange for any additional development needed.  The RO or AMO should then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC), and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review.  No action is required of the Veteran unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




